Title: To James Madison from Elias Vanderhorst, 11 October 1808
From: Vanderhorst, Elias
To: Madison, James



Sir,
Bristol Octr. 11th. 1808.

I had the Honor of addressing you on the 2d. of Augt. P the Brig Fortune Capt. Hare with duplicate P the Brig Joseph, Capt: Hoadley, both bound from this Port to New-York, since which period I have not been honored with any of your favors.  The Grain Harvest in this Country has turned out nearly as I expected it would when I wrote you last, considerably less than the preceding year’s, nor is the quality so good as it then was.  There is however no appearance at Present of any scarcity but I am fully Persuaded we shall at best have none to spare, though it is said there is a considerable surplus of the old Crop yet on hand.  The Crop of Potatoes is large and will of course tend to lessen, in a degree, the consumption of Wheat.  The Grain Crops in Spain this Season are said to be much better than usual, so that the demand for Wheat & flour in that quarter, as well as in Portugal, will probably be less than was a short time since expected.  In the other parts of the Continent there appears to be no apprehension of a want of Grain especially under present circumstances, which must render the exportation of any extremely difficult if not wholly impracticable.
A Vast struggle appears to be on the eve of taking place between the French, Spaniards & Portguese the result of which is yet hidden in the womb of time, but I must confess I am much less sanguine than many here seem to be, that the views of the former will be defeated, for although I well know that the Spaniards, in particular, have a great National hatred to the French, yet I am Persuaded it is not quite so universal as to preclude all the Intrigues of that active artful & politick people, who will, I doubt not, leave no measure untried to effect such dissensions among them as will in all probability lead to their subjugation, more especially, if the two great Northern powers should give her no interruption and of which, I cannot at present discover the smallest appearance, notwithstanding all that has been lately said to the contrary.
Enclosed be pleased to receive a few of our latest News-Papers with the last London Price Current to which I beg leave to refer you for what is passing in this quarter at Present of a Public nature.  I have the Honor to be with the highest consideration, Sir, Your most Obedt. & most  Servt.

Elias Vanderhorst

